May 16, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        ROBERT F. MEEKINS, Appellant

NO. 14-12-00048-CV                           V.

           ROY WISNOSKI AND MARI KAY WISNOSKI, Appellees
                  ________________________________

        This cause, an appeal from the judgment in favor of appellees, Roy
Wisnoski and Mari Kay Wisnoski, signed November 11, 2011, was heard on the
transcript of the record. We have inspected the record and find the trial court erred
in ordering Meekins to take nothing by his claims and awarding attorney’s fees to
the Wisnoskis. We therefore order that the portions of the judgment ordering
Meekins to take nothing by his claims and awarding attorney’s fees to the
Wisnoskis are REVERSED. We further order the portion of Meekins’s trespass to
try title action addressing Meekins’s alleged title to 50% of the mineral estate of
the subject real property that Meekins purportedly inherited from Elloise Cox is
severed and REMANDED for proceedings in accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.